Citation Nr: 0009224	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-19557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for Crohn's Disease and an 
eye disorder for purposes of establishing "veteran" status.


REPRESENTATION

Appellant represented by:	Manuel San Juan, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant and service buddy


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The appellant had an initial period of active duty for 
training (ACDUTRA) with the Puerto Rico Army National Guard, 
PRARNG, from November 1978 to March 1979, as well as periods 
of inactive duty for training (INACDUTRA).  The current claim 
arises from the initial period of ACDUTRA.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico. 


FINDINGS OF FACT

1.  The appellant served on ACDUTRA from November 1978 to 
March 1979.  

2.  The appellant's service medical records do not contain 
any complaints, findings, or diagnoses of Crohn's Disease, 
and there is no competent evidence of record to relate the 
presence of Crohn's Disease to ACDUTRA. 

3.  The appellant had a refractive error of the eyes upon 
examination for entry into ACDUTRA.  Currently he has 
cataracts of both eyes, secondary of steroid treatment for 
Crohn's Disease.  

4.  Refractive error of the eyes is not a disability for 
which service connection is  granted;  there is no evidence 
of acquired eye pathology present that can be associated with 
service or in-service occurrence or event.


CONCLUSION OF LAW

As the preponderance of the evidence is against the claim for 
service connection for Crohn's Disease and an eye disorder, 
the appellant has not established status as a veteran. 38 
U.S.C.A. §§ 101(2), (16), (22), (24), 1131 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.1(d), 3.6(a), (c), 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the appellant asserts that his Crohn's Disease 
had its onset during his period of ACDUTRA which extended 
from November 1978 to March 1979.  It is asserted that there 
is eye pathology related to service or to the Crohn's 
disease.  In order to establish basic eligibility for 
veterans benefits based upon his period of ACDUTRA, the 
appellant first has to establish by a preponderance of the 
evidence that he was disabled from a disease or injury 
incurred in the line of duty.  See Laruan v. West, 11 
Vet.App. 80, 84-86 (1998) en banc; Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  Attempts to obtain service medical 
records have been undertaken.  There is an entrance 
examination on file, and some other records, but no 
separation examination.  It is unclear if one was conducted.  
There is, however, no indication that additional records 
searches would result in a different outcome.  Thus, the 
matter will be decided based on the evidence of record.

The term "veteran" means "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable." 38 U.S.C.A. § 101(2) (West 1991).  
Additionally, the term, "active military, naval, or air 
service", includes active duty, a period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
for training (INACDUTRA) during which the individual 
concerned was disabled or died from an injury incurred in or 
aggravated in line of duty. 38 U.S.C.A. § 101(22), (23), (24) 
(West 1991); 38 C.F.R. § 3.6(a) (1999). See generally Biggins 
v. Derwinski, 1 Vet. App. 474, 477-78 (1991). ACDUTRA 
includes  full-time duty performed by members of the National 
Guard of any State. 38 C.F.R. § 3.6(c) (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, or while performing active duty for training.  38 
U.S.C.A. §§ 101(24), 1110, 1131(West 1991).  

A review of the appellant's service medical records reveals 
no complaints, symptomatology, or findings of Crohn's 
Disease.  At the time of examination for entry into service, 
refractive error of the eyes was noted.  No acquired eye 
pathology was otherwise related to service by the service 
records on file.  Post service medical records indicate 
Crohn's Disease was diagnosed in 1984, about 5 years after 
ACDUTRA.  

At an RO hearing in December 1998, the appellant and a 
service buddy offered testimony in support of his claim.  In 
essence he reported 2 incidents of nausea, diarrhea, 
vomiting, fever, and a pain in the right side during ACDUTRA.  
He was treated with Mylanta, and bedrest and returned to 
duty.

Other evidence of record includes VA examinations, and 
substantial VA clinical records from the mid 1980's to the 
present.  The medical evidence also includes 
a letter, and certification from Conrado W. Asenjo, M.D., 
dated in November 1998.  Dr. Asenjo noted that he trained at 
the VA Hospital from 1994 to 1997, and treated the appellant 
at that time.  He noted that in his opinion, the appellant, 
"had Crohn's Disease years prior to the date of diagnosis."  
He further submitted a certification that "based on the 
evidence made available to me, it is my expert opinion to a 
reasonable degree of medical certainty that [the appellant] 
began suffering symptoms compatible with the onset of the 
disease as early as 1979, while he was stationed at Fort 
Benning, Georgia."  

Evidence on file also reveals that the appellant has had 
cataracts of both eyes said to the result of Prednisone 
treatment for the Crohn's disease.

The Board notes that the Court has held that medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim. See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996). The Board 
finds that Dr. Asenjo's opinion that the appellant, "began 
suffering symptoms compatible with the onset of the disease 
as early as 1979," is representative of a speculative 
medical opinion, which makes a general observation, and does 
not state the existence of a probable or likely relationship 
between the appellant's current complaint and ACDUTRA.

Specifically, this does not comport with the available 
clinical records, contemporaneous with the time period.  When 
seen for treatment in May 1986 at a VA facility, the 
appellant reported being well until the last year, when he 
had the onset of diarrhea.  It is not indicated that Dr. 
Asenjo treated him for Crohn's in 1984.  The clinical records 
showing the onset of symptoms some years post service are 
more probative than current statements as the recorded 
clinical history would be offered in support of getting 
medical treatment.  Thus, there is a greater impetus to be 
truthful and candid.

Furthermore, the Board is not bound to accept medical 
opinions which are based on history supplied by the appellant 
where that history is unsupported by the medical evidence. 
See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993). There is no 
evidence showing that the appellant in fact was disabled 
during ACDUTRA by any disease or injury, including Crohn's 
Disease. There is no evidence of any medical treatment or 
evaluation which confirms the existence of Crohn's Disease 
prior to 1984. Dr. Asenjo's opinion is clearly based on the 
appellant's report of the in-service symptoms. The Board 
therefore finds the opinion of Dr. Asenjo to be of limited 
value in determining whether a direct connection exists 
between the appellant's current Crohn's Disease and ACDUTRA.

Regarding the eyes, it is noted that a refractive error of 
the eyes was noted on examination for entry into service.  
Such errors are not subject to service connection.  38 C.F.R. 
§ 3.303.  Moreover, the appellant has since developed 
cataracts of the eyes secondary to the use of steroids for 
his Crohn's Disease.  As noted that is not related to 
service, and as such, there is no legal basis for service 
connecting the eye impairment secondary to the Crohn's 
Disease.

The Board finds that the preponderance of the evidence is 
against the appellant's claim that his Crohn's Disease was 
incurred during his period of ACDUTRA.  Specifically, the 
record shows that Crohn's Disease was first diagnosed in 
1984, about 5 years after ACDUTRA.  There is no competent 
evidence that associates the eye disorder with service or 
service connected disorder.

The Board has considered the testimony and statements of the 
appellant, and his service buddy indicating that he suffered 
from gastrointestinal symptoms during ACDUTRA.  Although the 
statements, letters, and testimony are probative of 
symptomatology, absent specialized training, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992). 

In summary, there is no competent medical evidence which 
links the appellant's Crohn's Disease or his eye disorder to 
his period of ACDUTRA.  Because the appellant did not serve 
on active duty and was not disabled from a disease or injury 
incurred in or aggravated in line of duty during ACDUTRA, he 
is not entitled to the benefit of the presumption of 
38 C.F.R. § 3.309.  See Biggins v. Derwinski, 1 Vet. App. 
474, 478 (1991).  As the preponderance of the evidence is 
against the appellant's claim, he has not established status 
as a veteran.  The duty to assist and the doctrine of the 
benefit of the doubt are not for application.  Laruan v. 
West, 11 Vet. App. 85 (1998).  

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for Crohn's Disease and an eye disorder is 
denied.  As the appellant has failed to establish his status 
as a veteran, the appeal is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

